                         Case 1:21-mc-00513-RA Document 2 Filed 07/12/21 Page 1 of 3

                                           MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                               DEFENDANTS
In re Application of JOHANNES ROESSNER
to Take Discovery Pursuant to 28 U.S.C. sec
1782 in Aid of Foriegn Litigants or Foreign
Proceedings
Attorney’s (Firm Name, Address, and Telephone Number)                    Attorneys (If Known)
Ralph M. Stone, Stone Law Group PLLC
1700 Broadway, Fl. 41, New York, NY 10019
(212) 239-1550

DESCRIPTION OF CASE                                           Has this or a similar case been previously filed in SDNY ?
Application to take discovery in aid of
foreign proceedings and foreign litigants
under 28 U.S.C. sec. 1782                                     No?   ✔    Yes?               Judge Previously Assigned ______________

                                                              If yes, was this case: Vol.             Invol.      Dismissed. No        Yes

                                                              If yes, give date                           & Case No.

NATURE OF CASE

   [   ]   M 08-85 Motion to Compel                                               [ ] M 26-2 Application to Enforce Administrative Order
   [   ]   M 08-85 Motion to Quash                                                        Rule 5A Rule of Division of Business among District
   [   ]   M 08-86 Internet Infringement                                                  Judges
   [   ]   M 08-88 Surety Companies
                                                                                  [   ]   M 28 Warrant for Entry & Inspection of Premises

   [   ]   M 08-425 Sureties Proceedings
                                                                                  [   ]   M 29 Privacy Act Application
                                                                                  [   ]   M 30 Privacy Act Application

   [   ]   M 11-03 SEC Litigation to Freeze Account
                                                                                  [   ]   M 31 Order of Commodity Exchange Commission
                                                                                          Directing Person to Pay Money
   [   ]   M 11-188      Subpoenas -
                                                                                  [ ]     M 32 Petition for Writ to Produce Federal Prisoner in
   [   ]   M 11-189      Subpoenas -                                                      State Court
   [   ]   M 16-88 Sale of Unclaimed Seamen’s’ Effects                            [ ]     M 33 Inspection Warrant - Department of Energy
   [   ]   M 18-66 Forfeiture Proceedings - Funds Held in trust.                  [ ]     M 34 Order of Another District Court that the State
           28 USC 1746                                                                    Court Produce
   [ ]     M 18-302 Registration of a Judgment from Another                       [ ]     M 35 Order to Stay Transfer of Federal Prisoner
           District
                                                                                  [ ]     M 36 National Labor Relations Board
   [   ]   M 18-304 Administrative Subpoena Proceedings
                                                                                  [ ]     M 37 Application to Re-Open Civil Case(s) that are
   [   ]   M 18-305 Registration of Student Loan Judgment                                 more than 25 years old
   [   ]   M 18-981 Nonjudicial Civil Forfeiture Proceeding                       [ ]     M 38 Application for Reassignment of Bankruptcy
   [   ]   M 19-25 Order Authorizing IRS Officer to Enter                                 Proceeding
           Premises for Levy                                                      [ ]     M 39 Application for Discovery and Inspection of
   [ ]     M 19-58 General Bonds in Admiralty Purs. to Local                              Defendant Detained in Federal Prison
           Admiralty Rule 8                                                       [   ]   M 41 Order of Return of 28:2254/2255 Petition
   [ ]     M 19-63 Receivers - Property in Other Districts                        [   ]   M 42 Order Denying Stay of Deportation
   [ ]     M 19-78 Denial to Sue In Forma Pauperis                                [   ]   M 43 Contempt of Court in Bankruptcy
   [ ]     M 22-1 Designation by U.S. Attorney of Individual to                   [   ]   M 44 Claim Compensation under Longshoremen &
           accept service of summons and complaint                                        Harbor Workers Compensation Act
   [ ]     M 22-2 Designation of individual to issue certified                    [ ]     M 46 Order From Another District for Public Viewing
           copies in bankruptcy part
                                                                                  [ ]     M 47 Bankruptcy Cases - Before Appeal Filed
   [ ]     M 23 Petition to Perpetuate Testimony
                                                                                  [ ]     M 47B Transmission of Proposed Findings of Fact and
   [ ]     M 25-1 Order for Entry to Effect Levy - IRS Matter                             Conclusions of Law
   [ ]     M 25-2 Permission to have access to safe deposit                       [ ]     M 48 Application for Appointment of Counsel - No Case
           boxes                                                                          In This Court
   [ ]     M 26-1 Proceeding to Enforce Order of Administrator -                  [ ]     M 49 Order Denying Commencement of Civil Action
           National Credit Union
           Rev. 04   9
                       Case 1:21-mc-00513-RA Document 2 Filed 07/12/21 Page 2 of 3
N AT U R E O F C AS E C O N T IN U E D

   [ ] M 51 Order to Show Cause - Case Being Transferred           [ ]   M 71 Application re: Federal Rules Cr. 11(e)(2)
         from Northern District of New York                        [ ]   M 72 Order of Attachment of Another District – EDNY
   [ ]   M 52 Application for Leave to File a Complaint            [ ]   M 73 Subpoena to Government Agency
   [ ]   M 53 Order Barring Individual from Entering               [ ]   M 75 Application for Writ of Garnishment
         Courthouse Building                                       [ ]   M 76 Central Violations Bureau
   [ ]   M 54 Immigration Naturalization - Order Delaying          [✔]   M 77 Application to have subpoena issued to person
         Deportation                                                      living in this district regarding action in foreign country
   [ ]   M 55 Petition for Appointment of Impartial Umpire –       or tribunal
         Labor Management Relations Act and Others                 [ ] M 90 Order of Attachment
   [ ]   M 58 Application for Extension of Time to File Petition   [ ] M 93 Letters Rogatory _________________________
         for Removal
                                                                   [ ] M 94 Other __________________________________
   [ ]   M 59 Application to Produce Federal Prisoner in State
         Court
   [ ]   M 67 Notice of Eviction to Squatters (USA Cases)
                                                                   [ ] M 98 Application to file a civil case under seal.
                            Case 1:21-mc-00513-RA Document 2 Filed 07/12/21 Page 3 of 3
DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:


JUDGE                                            MISCELLANEOUS CASE NUMBER

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Johannes Roessner c/o Stone Law Group PLLC
1700 Broadway, 41st Floor, New York, NY 10019
New York County




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PRO SE         No   ✔    Yes
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO             WHITE PLAINS          MANHATTAN     ✔

 DATE             SIGNATURE OF ATTORNEY OF RECORD                        ADMITTED TO PRACTICE IN THIS DISTRICT
7/12/21            Ralph M. Stone                                       U.S. GOVERNMENT ATTORNEY

                                                                        NO
                                                                                               01         1992
                                                                 ✔      YES (DATE ADMITTED MO._______ YR. ________)
 RECEIPT #                                                                                  RS-4488
                                                                        ATTORNEY BAR CODE # _____________________




 Ruby J. Krajick, Clerk of Court,                               Dated

by Rev. 04   9
